Citation Nr: 1410787	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

2.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes.  

3.  Entitlement to service connection for a digestive disorder, to include as secondary to diabetes.  

4.  Entitlement to service connection for neuropathy of the hands and feet, to include as secondary to diabetes.  

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes.  
	
6.  Entitlement to service connection for skin cancer, to include as due to ionizing radiation.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2013, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is included in the record.    

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the most recent supplemental statement of the case (SSOC) dated in February 2013, and has been considered pursuant to the Veteran's June 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Remand is warranted for additional development and medical inquiry into the claims on appeal.  

The Veteran contends that he incurred diabetes while serving on a U.S. Coast Guard base in Baltimore, Maryland.  He argues that exposure to chemical and pollutants on the base led to his diabetes.  

The record documents that the Veteran currently has diabetes.  Further, newspaper articles submitted into evidence support the Veteran's contention that the base on which he served had been polluted by chemicals during the time of the Veteran's service.  He should therefore be provided with a VA compensation examination and opinion into his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's claims to service connection for heart, digestive, ED, and neuropathy disorders are largely based on his service connection claim for diabetes, these other claims are inextricably intertwined with the claim to service connection for diabetes.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A decision regarding these other claims will therefore be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to skin cancer, the Veteran contends that he developed the disorder as the result of exposure to radiation from a Soviet ship.  He maintains that his ship, the U.S. Coast Guard Cutter (USCGC) Southwind, which sailed to the Soviet Union in September 1970, came in contact with a Soviet nuclear ship that had a troubled reactor.  Service personnel record document the Veteran's service aboard the Southwind in September 1970.  Further, a ship's history submitted into the record corroborates much of the Veteran's story - that the Southwind visited the former Soviet Union and that, as the ship departed, it received a "bump" from a Soviet vessel.  The history contains no evidence corroborating the Veteran's claim to radiation exposure, or that a Soviet ship near the Southwind had a troubled nuclear reactor.  Further, the record indicates that the Veteran did not respond to the RO's September 2007 letter seeking additional information regarding the alleged incident.  Nevertheless, the Board finds additional development warranted into his claim.  38 C.F.R. §§ 3.307, 3.309, 3.311 (2013).     

The record does not indicate that, for purposes of the presumption to service connection noted under 38 C.F.R. § 3.309(d), the Veteran is a "radiation exposed" Veteran who participated in a "radiation risk activity."  But the record does support inquiry directed by 38 C.F.R. § 3.311, as the Veteran's skin cancer is considered under that regulation to be a radiogenic disease.  Further, if an unfavorable response is provided in the record pursuant to development under 38 C.F.R. § 3.311, inquiry is warranted into whether direct service connection under 38 C.F.R. § 3.303 would apply.    

Lastly, the record indicates that potentially relevant medical evidence may be outstanding.  A June 2005 letter from the Social Security Administration (SSA) indicates that the Veteran may be receiving SSA disability benefits.  Any relevant records and reports should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Moreover, VA treatment records currently outstanding should be included in the claims file.  The most recent records are dated in February 2013.  

Accordingly, the case is REMANDED for the following action: 

1.  Include in the claims file any outstanding VA treatment records.    

2.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his several disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(a) Diabetes:

(i) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes is related to any in-service disease, event, or injury?  Please note the newspaper articles of record which corroborate the Veteran's assertion that the base on which he served in Maryland had been contaminated by chemicals.    

(b) Heart, ED, Digestive, Neuropathy:

(i)  If the examiner finds the Veteran's diabetes at least as likely as not related to service, an examiner should determine whether the Veteran has current heart, digestive, ED, and neuropathy disorders.  

(ii) If such disorders are found, an examiner should comment on whether it is at least as likely as not that a diagnosed heart, digestive, ED, or neuropathy disorder is due to or caused by a service-connected disorder such as diabetes (if ultimately found to be service connected)?    

(iii) If such disorders are found, an examiner should comment on whether it is at least as likely as not that a diagnosed heart, digestive, ED, or neuropathy disorder is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

(c) Skin Cancer:

(i) Conduct additional inquiry into the Veteran's claim that he was exposed to ionizing radiation while serving aboard the USCGC Southwind in September 1970.  

(ii) Pursue the special development procedures noted under 38 C.F.R. § 3.311.  The claims file, to include any information pertaining to the Veteran's alleged radiation exposure during active service, should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.  The entire claims file should then be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.  

(iii) If a favorable finding is unwarranted pursuant to the development under 38 C.F.R. § 3.311, a VA examination and opinion should nevertheless be provided to the Veteran.  The examiner should answer the following question: is it at least as likely as not that the Veteran's skin cancer is related to any in-service disease, event, or injury?  Please note the Veteran's lay assertion that contact with a contaminated Soviet vessel, and lengthy exposure aboard his ship to residuals of the contamination, caused his skin cancer.  Please also address whether this currently uncorroborated allegation has been supported by any independent evidence of record.    


Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


